Citation Nr: 1207591	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange.

2.  Entitlement to service connection for arthritis of the lower extremities.

3.  Entitlement to service connection for a cervical spine disability, to include degenerative arthritis and degenerative disc disease.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2007, the RO denied the Veteran's claim for service connection for basal cell carcinoma.  In a December 2007 rating action, the RO denied service connection for arthritis and degenerative disc disease of the cervical spine, arthritis of the lower extremities, and for a TDIU.

The issue of service connection for posttraumatic stress disorder (PTSD) was addressed in the statement of the case issued in December 2007, and the Veteran filed a substantive appeal regarding this matter in February 2008.  However, the RO granted service connection for PTSD in a February 2009 rating decision.  Accordingly, this matter is not before the Board.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Basal cell carcinoma was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.

2.  Arthritis of the lower extremities was first documented many years after the Veteran's discharge from service, and there is no competent and probative evidence linking it to service.

3.  Arthritis and degenerative disc disease of the cervical spine were initially documented many years after service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that either is related to service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  A disability of the lower extremities was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

3.  A cervical spine disability, to include arthritis and degenerative disc disease, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated November 2006, September 2007, and January 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

As the issues on appeal were readjudicated in a statement of the case, and supplemental statement of the case, issued in February 2009, the Board finds that the Veteran has not been prejudiced by the timing of any VCAA notice deemed not to be in compliance with Pelegrini.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of his claimed disabilities.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any disability at issue may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between the disabilities at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving basal cell carcinoma, or arthritis of the lower extremities, or arthritis or degenerative disc disease of the cervical spine, in service or within one year thereafter, and the Board finds that the Veteran is less than credible with regard to any such incident.  As the record does not establish the occurrence of an event in service, to which current disability may be related, a VA examination is not warranted.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and Social Security Administration records.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and carcinoma or arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	I.  Basal cell carcinoma 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The record reflects the Veteran served in Vietnam during the Vietnam Era.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  VA outpatient treatment records disclose the Veteran was seen for lesions on his left ear and the bridge of his nose in April 2006.  The assessment was possible basal cell carcinoma.  He was referred to the dermatology clinic where he was seen in August 2006.  The impressions were sebaceous keratosis, actinic keratosis and to rule out basal cell carcinoma.  A pathology report in September 2006 noted the Veteran had basal cell carcinoma of the left forehead and preauricular areas.  The lesions were excised.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings concerning basal cell carcinoma.  The Veteran denied skin disease on a report of medical history in April 1972, and a clinical evaluation of the skin on the separation examination that month was normal.  

When he was seen by the VA in April 2006, the Veteran related the lesions had been present for a little over one year.  

The Board points out that the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that basal cell carcinoma was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges it is attributable to his exposure to Agent Orange.  There is no basis in the record for this claim.  He has not submitted any objective evidence establishing such a relationship.  

The Board acknowledges the Veteran's assertions that he has basal cell carcinoma as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that basal cell carcinoma is related to service, to include exposure to Agent Orange.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of basal cell carcinoma.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for basal cell carcinoma, to include as due to Agent Orange. 

	II.  Arthritis of the lower extremities 

It was noted on a report of medical history in October 1969 that the Veteran had fractured his right femur when he was 12 years old.  It was said to be asymptomatic.  On the entrance examination in October 1969, the lower extremities were normal.  The Veteran denied bone or joint deformity and arthritis on a report of medical history in April 1972.  The lower extremities were evaluated as normal on the separation examination in April 1972.  

The Veteran was seen in a private facility in December 2006.  It was reported he was standing at home and slipped.  As he slipped, he twisted and sustained a spiral comminuted fracture of the left distal tibia and a comminuted fracture of the proximal fibula.  The records indicate the injury occurred the previous month.  The Veteran's past medical history included a right knee problem with surgery about 20 years ago for a torn meniscus.  He was admitted for open reduction and internal fixation.  

VA outpatient treatment records disclose that in January 2007, the Veteran requested an orthopedic referral for a left ankle fracture repair.  He reported the right femur fracture when he was 12 or 13 and indicated the right leg had subsequently been shorter than the left.  He stated he thought the fracture had never healed correctly.  X-rays of the right femur revealed the bony structures were intact.  There was bowing of the femur in its midshaft, and moderate arthritic changes were noted in the right hip and right knee.  X-rays of the hips in March 2007 showed what appeared to be about a 6-7 centimeter discrepancy in the length of the right and left lower extremities, with the right leg being shorter than the left.

The Veteran was afforded a general medical examination by the VA in August 2007.  The pertinent diagnoses were leg length discrepancy and status post distal left tibia/fibula fracture with open reduction, internal fixation.  

The fact remains the service treatment records are silent regarding complaints pertaining to the lower extremities, to include any residuals of the preexisting right femur fracture.  Moreover, there is no indication of any complaints involving the lower extremities for many years after service.  The Board acknowledges the Veteran reported in December 2006 that he had right knee surgery about 20 years earlier.  He has never alleged he experienced right knee problems in service. 

It is not disputed that the Veteran sustained a fall that resulted in fractures of his left tibia and fibula in 2006, more than 36 years following his discharge from service.  He has not provided any medical basis on which such injuries may be attributable to service.  

The initial indication following service of problems involving the lower extremities is in late 2006, after the Veteran fell and broke his leg.  As noted above, while he reported at that time he had right knee surgery 20 years earlier, this would still place the onset of a condition of the lower extremities to have occurred many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran is competent to report his symptoms, his allegation that a disability of the lower extremities had its inception in service, or that arthritis was demonstrated within one year of his discharge from service, is not credible in light of the contrary medical history he reported on separation from service and when seeking medical treatment in 2006.  Additionally, the fact there is no clinical indication of any problems involving the lower extremities on the discharge examination or for many years thereafter is for consideration.

The Board acknowledges the Veteran is competent to state he has a disability of the lower extremities, to include arthritis, due to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that he has any disability of the lower extremities that is related to service.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

In his notice of disagreement, the Veteran asserted the fact his right leg was about two inches shorter than his left leg, and the type of work he performed in service brought on aggravation of his preexisting injury.  This allegation is inconsistent with the record which is devoid of any in-service treatment for the lower extremities, and the fact that the Veteran specifically denied having any joint problems at the time of his separation from service.  

Accordingly, the Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the onset of a disability of the lower extremities, to include arthritis.  Thus, the Board finds the preponderance of the evidence is against the claim for service connection for any disability of the lower extremities, to include arthritis. 

	III.  Cervical spine 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  X-rays of the cervical spine by the VA in June 2007 revealed degenerative disc disease and arthrosis.  

Following a VA examination in August 2007, the pertinent diagnoses included degenerative disc disease, and degenerative facet joint disease, of the cervical spine.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings concerning the cervical spine.  The spine was evaluated as normal on the separation examination in April 1972.  

The initial indication of arthritis was noted when the Veteran was seen in a VA outpatient clinic.  A past medical history of arthritis was reported, but it was not specified where he had arthritis.  As noted above, arthritis of the cervical spine was demonstrated in 2007, some 35 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran is competent to report his symptoms, his allegation that a cervical spine disability had its inception in service, or that arthritis was demonstrated within one year of his discharge from service, is not credible in light of his more contemporaneous denial of arthritis, bone or joint deformity, or recurrent back pain, at the time of examination for separation from service.  Additionally, the fact there is no clinical indication of any problems involving the cervical spine on the discharge examination or for many years thereafter is for consideration.

It is also significant to note the Veteran has not provided any competent and probative evidence establishing he has a current disability of the cervical spine, to include arthritis, that is related to service.

Although the Veteran is competent to report his symptoms, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of any current cervical spine disability, to include arthritis, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the onset and etiology of a cervical spine disability, to include arthritis and degenerative disc disease.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a cervical spine disability.


ORDER

Service connection for basal cell carcinoma is denied.

Service connection for arthritis of the lower extremities is denied.


	(CONTINUED ON NEXT PAGE)
Service connection for a cervical spine disability, to include arthritis and degenerative disc disease, is denied.


REMAND

The Veteran asserts he is unable to work as a result of the severity of his service-connected disabilities.  Service connection is in effect for sensorineural hearing loss, evaluated as 40 percent disabling; PTSD, evaluated as 30 percent disabling; and for tinnitus, evaluated as 10 percent disabling.  The combined schedular evaluation is 60 percent. 

The Veteran was afforded a VA psychiatric examination in September 2008.  The diagnosis was PTSD, and a Global Assessment of Functioning score of 60 was assigned.  The examiner stated that total occupational and social impairment from the signs and symptoms of PTSD was not present.  He added that PTSD did result in deficiencies in family relations and mood.

VA outpatient treatment records were received at the Board in July 2010.  Clearly, the RO has not had the opportunity to review these records.  There is no waiver of RO consideration of the additional evidence of record signed by the Veteran or his representative.  It is significant to note that when the Veteran was seen in April 2010, the Veteran complained of nightmares, lack of motivation and that he woke up with cold sweats.  He stated he had been able to cope until a few years ago, but as his children grew up and left, as his physical problems limited his ability to engage in activities and as the Iraq war started, he reexperienced his traumatic memories.  He indicated his symptoms had increased.  Following a mental status evaluation, the diagnoses were PTSD and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 45.  It was noted the following month that tests that were administered indicated scores in the severe range for depression and PTSD symptoms.  While the Veteran denied ever having any direct thoughts of suicide or any suicidal plan, he had had passive suicidal thoughts.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his PTSD since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA psychiatric examination to determine the nature and extent of his PTSD.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether the Veteran's PTSD, considered in conjunction with his service-connected hearing loss and tinnitus, without regard to age or any nonservice-connected disability, precludes him from securing and following substantially gainful employment in light of his educational and occupational background.  A rationale for the conclusion should be provided.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case that considers all evidence received since the statement of the case issued in February 2009, and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


